Title: To Thomas Jefferson from Meier & Cie., [April 1788]
From: Meier & Cie.
To: Jefferson, Thomas


          L’Orient [Apr. 1788]. Ask TJ to intercede for them with the officials of the farmers-general at St. Esprit, near Bayonne, who charged full duty on 40 casks of whale oil which were part of a shipment of 100 casks sent from their free port on 1 Dec. 1787 by the Don de Dieu,Captain Lescanvis, notwithstanding that a certificate from the L’Orient “Bureau de Ville” of the same date stated that the oil was of 598 casks, part of a larger consignment 13,359 Veltes received by them 18 Sep. 1787 for the account of Elias H. Derby of Salem, and transported thence in the American ship The Three Sisters, Captain Daniel Saunders. In accordance with the decree of 29 Dec. 1787, the duty should have been only 7₶ 10s. per barrel of 520 ₶s. with an additional 10s. for each extra pound. The officers of the farmers at Bayonne are unwilling to concede this favor granted by the court for the encouragement of commerce with the United States. Their pretext is that the oil was not delivered there directly from America, but went first to L’Orient, a free port, making it subject not only to full duty but also to “droits de fabrication.” The latter duty would have been levied even if the oil had gone directly to Bayonne. The correspondent of Sevenne Fils ainof L’Orient, the firm to which the oil was sold with the understanding that only the above-mentioned duty would be charged, points this out in a letter, extract of which is enclosed. Oil from the same source has been shipped to other ports under similar circumstances without encountering any such difficulties. Request that TJ see that justice is done and that Derby is reimbursed for the surplus duty levied. Though the ship and cargo were officially declared to be of American origin, nevertheless neither Derby nor Saunders knew that a certificate of origin from the French consul at Boston should have accompanied the other papers. They have accordingly written to Derby to forward them such a certificate.
        